107 F.3d 877
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William G. GREEN, Plaintiff-Appellant,v.Arnold SCHWARZENEGGER, Defendant,James Cameron;  International Creative Management, Inc.;Carolco;  Jeffrey Berg;  Joe Rosenberg,Defendants-Appellees.
Nos. 95-56203, 96-55827.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 3, 1997.Decided Feb. 28, 1997.

1
Before:  D.W. NELSON, TROTT, Circuit Judges, and ROBERT J. BRYAN,* District Judge.


2
ORDER**


3
Appellant/Plaintiff William G. Green appeals the district court's dismissal of his California state claims based on his contention that the appellees/defendants illegally used his ideas in their production of the movie "Terminator 2:  Judgment Day."   Green also appeals the district court's award of attorney fees to the appellees pursuant to 17 U.S.C. § 505, following the district court's dismissal of Green's federal copyright claims.


4
For the reasons given by the district court in its Order Granting Defendants' Motion for Summary Judgment, entered on July 12, 1995, and its Order re Defendants' Motion for Attorney Fees and Costs, entered on May 7, 1996, both orders are affirmed in all respects.  The appellees' request for attorney fees on appeal is denied.



*
 Honorable Robert J. Bryan, United States District Judge for the Western District of Washington, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit, except as provided by Ninth Circuit Rule 36-3